Citation Nr: 0843715	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  08-09 734	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
and Regional Office Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from April 1950 to April 
1953, and from February 1958 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  The veteran's application for 
an advance upon the Board's docket was granted in December 
2008.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
and equitable disposition of the issues on appeal has been 
requested or obtained.  

2.  Hearing loss was not demonstrated by any medical or other 
objective evidence at any time during or for over thirty 
years after active military service, and the only competent 
clinical opinions on file are against a finding that hearing 
loss, first objectively shown over 30 years after service in 
2007, is attributable to any incident, injury, disease or 
exposure during military service.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in June 2007, 
prior to the issuance of the August 2007 rating decision now 
on appeal.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  

The available service medical records were collected.  
Because they appeared to be incomplete, a follow-up request 
was made, but no additional records could be located.  The 
veteran submitted a report of private audiometric evaluation 
and other private medical records documenting the diagnosis 
and treatment for a large squamous cell carcinoma tumor of 
the left maxillary sinus and gums from 2007 and 2007.  The 
veteran was provided a VA audiometric examination with record 
review and a follow-on record review by a medical doctor, 
both with a request for production of clinical opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All known 
available evidence has been collected, and VCAA duties to 
notify and assist are satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will not be considered to be a disability 
for VA purposes until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss in June 2007, at age 75, some 31 
years after he was separated from military service.  He 
initially argued that his present hearing loss was 
attributable to radiation treatment for his sinus tumor, for 
which he also sought service connection on the basis of 
presumed exposure to herbicide agents from service in 
Vietnam.  However, after it was determined that the veteran's 
squamous cell tumor could not be presumptively related to 
herbicide exposure, he argued that hearing loss was 
attributable to noise exposure during service, which included 
service in both Korea and Vietnam.  

The service medical records reveal normal hearing by 
whispered and/or spoken voice in multiple service 
examinations on file through November 1964 (but there are no 
service medical records available after that date until his 
final separation in 1976).  There were no complaints or 
findings of hearing loss ear problems or infections in the 
available records.  In multiple reports of medical history, 
completed by the veteran himself through 1964, he 
affirmatively endorsed that he did not have any ear problems.  

It must be noted that the veteran's claim for service 
connection for the squamous cell carcinoma tumor of the left 
maxillary sinus and gums was denied, because squamous cell 
carcinoma is not one of the types of cancer listed as 
presumed to be attributable to herbicide exposure from 
service in Vietnam (and there was no evidence otherwise 
showing that this cancer, first discovered in 2006, was 
related to military service).  The private medical records 
documenting the diagnosis and treatment of this problem noted 
that the veteran was treated by both radiation and 
chemotherapy.  

The first objective evidence of hearing loss for VA purposes 
is reflected in a private audiometric examination performed 
in June 2007, when the veteran was age 76, and there was no 
opinion about etiological origin.  The veteran was provided a 
VA audiometric examination in February 2008.  Both of these 
examinations show (for the first time) that he met the 
criteria for recognition of hearing loss as disability for VA 
purposes under 38 C.F.R. § 3.385.  

The February 2008 VA audiometric examination included a 
review of the claims folder.  The veteran reported noise 
exposure both during and after service, and reported noticing 
hearing loss in 1976, but in the previous three years it has 
"gotten much worse."  Based upon the absence of objective 
evidence of hearing loss during or for years after service, 
the VA audiologist found no indication that current hearing 
loss was related to service.  

Following the VA audiometric examination, the veteran's 
claims folder was referred to a medical doctor for review and 
production of opinions the following month in March 2008.  
The medical doctor noted, as had the VA audiologist, that all 
available hearing testing during service was "grossly 
normal" by whispered and spoken voice.  He also noted an 
absence of any complaints or finding of hearing loss or ear 
problems during service.  The medical doctor wrote his 
conclusion that there was "absolutely no evidence from his 
military records that there was any history or physical 
evidence of hearing loss...."  He further wrote that the 
veteran had reported a more recent noticeable increase in 
hearing loss, and that this was consistent with his initial 
claim that his hearing loss had been caused by his cancer 
treatment (radiation therapy).  He concluded that current 
hearing loss was not caused by events of military service.  
He further noted that it was not unusual for chemotherapy 
and/or radiation treatment for cancer in the facial area to 
impact hearing acuity in an individual.  

A clear preponderance of the evidence on file is against the 
veteran's claim.  The objective evidence on file shows no 
hearing loss during or for over 30 years after the veteran 
was separated from service.  While hearing testing during 
service was by unscientific whispered and/or spoken voice, 
this was the standard at the time, and it is nonetheless 
evidence of normal hearing.  Such a lengthy period during and 
after service without any medical treatment or evaluation is 
evidence against a finding of continuity of symptomatology, 
and weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453, aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, the only competent clinical opinions on file are 
against the claim.  Conversely, the veteran is not shown to 
have the requisite medical expertise to provide a competent 
clinical opinion that hearing loss first objectively 
confirmed in 2007 is attributable to incidents over 30 years 
earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board would concede that the veteran was likely exposed 
to some degree of a loud noise environment during his many 
years of military service, especially service overseas during 
the Korean and Vietnam Conflicts, but there is at present 
simply an absence of any objective evidence demonstrating 
hearing loss or ear problems at any time during service.  
There is not a reasonable doubt presented by the evidence now 
on file.  38 U.S.C.A. § 5107(b).   

The RO correctly informed the veteran in the Statement of the 
Case, however, that should additional service medical records 
be subsequently located which objectively demonstrate a loss 
of hearing during military service, this decision will be 
reconsidered in light of such evidence, and any later 
allowance would be made effective to the date of the 
veteran's original claim.    



ORDER

Entitlement to service connection for hearing loss is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


